United States Department of Labor
Employees’ Compensation Appeals Board
___________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, BUREAU OF
)
PRISONS, U.S. PENITENTIARY, Atlanta, GA,
)
Employer
)
___________________________________________ )
S.T., Appellant

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-1047
Issued: October 15, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 27, 2008 appellant filed a timely appeal from an Office of Workers’
Compensation Programs’ merit decision dated January 8, 2008 which denied his claim for a
traumatic injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant has met his burden of proof in establishing that he
sustained a chest injury on October 20, 2007.
FACTUAL HISTORY
On November 7, 2007 appellant, then a 38-year-old correctional officer, filed a traumatic
injury claim alleging that on October 20, 2007 he was responding to an emergency and

experienced a sharp pain in his chest while running. He stopped work on October 21, 2007 and
returned on November 28, 2007. The employing establishment did not controvert the claim.
By letter dated December 4, 2007, the Office requested additional factual and medical
information from appellant noting that the initial information submitted was insufficient to
establish his claim. It asked him to submit a medical report from a treating physician containing
a reasoned explanation as to how the specific incident identified by him contributed to his
claimed chest injury.
In a report dated October 20, 2007, Dr. Scott L. Ediger, a Board-certified internist, noted
treating appellant for chest pain. He stated that the physical examination was unremarkable,
appellant’s lungs were clear to auscultation and percussion, the heart had a regular rate and
rhythm without significant murmur and the laboratory results revealed no abnormalities.
Dr. Ediger diagnosed atypical chest pain, possible coronary artery disease with underlying risk
factors of hypertension, controlled essential hypertension and recent noncompliance on
antihypertensive therapy. Appellant’s chest pain was consistent with musculoskeletal discomfort
and he was admitted to a hospital to rule out a myocardial infarction. A chest x-ray dated
October 20, 2007 revealed no focal lung consolidation. An October 22, 2007 nuclear profusion
study revealed excellent exercise capacity with normal stress electrocardiogram, small anterior
apical reversible defect which was borderline for ischemia and normal left ventricular function.
Appellant also submitted an attending physician’s report dated November 15, 2007 from
Dr. Kristen Foster, a Board-certified internist, who noted a date of injury of October 20, 2007
and indicated that appellant reported no history of injury. Dr. Foster noted negative findings for
the heart catheterization, blood laboratory studies, chest x-ray and spirometry. She diagnosed
muscle injury and noted with a checkmark “yes” that appellant’s condition was caused or
aggravated by an employment activity. Appellant was hospitalized from October 20 to 23, 2007
and was totally disabled from October 20 to November 28, 2007. He also submitted laboratory
results.
In a decision dated January 8, 2008, the Office denied appellant’s claim, finding that the
evidence was not sufficient to establish that he sustained an injury on October 20, 2007. It found
that the initial evidence of file was insufficient to establish that appellant experienced the
claimed incident on October 20, 2007 or that the medical evidence established a causal
relationship between the alleged injury and his work duties.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within the applicable time limitation of the Act, that an injury was sustained in the
performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed are causally related to the employment injury. These are the essential

1

Id.

2

elements of each and every compensation claim regardless of whether the claim is predicated
upon a traumatic injury or occupational disease.2
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.3 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the condition,
as well as any attendant disability, claimed and the employment event or incident, the employee
must submit rationalized medical opinion evidence, based on a complete factual and medical
background, supporting such a causal relationship.4
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty, and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by the claimant.5 The weight of medical evidence is determined by its reliability, its
probative value, its convincing quality, the care of analysis manifested and the medical rationale
expressed in support of the physician’s opinion.6
ANALYSIS
The Office denied appellant’s claim on the grounds that he failed to establish that the
events occurred as alleged. It is not disputed that appellant ran at work on October 20, 2007 and
the employing establishment did not otherwise controvert the claim. The Board finds that the
evidence establishes that appellant ran as part of his job duties on October 20, 2007.
The Board finds, however, that the medical evidence is insufficient to establish that
appellant sustained a chest injury causally related to the October 20, 2007 incident. On
December 4, 2007 the Office advised appellant of the medical evidence needed to establish his
claim. Appellant did not submit a medical report from an attending physician addressing how
the October 20, 2007 incident caused or contributed to his claimed condition.

2

Gary J. Watling, 52 ECAB 357 (2001).

3

Michael E. Smith, 50 ECAB 313 (1999).

4

Id.

5

Leslie C. Moore, 52 ECAB 132 (2000).

6

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001).

3

On October 20, 2007 Dr. Ediger treated appellant for complaints of chest pain. He noted
appellant’s lungs were clear and his heart had a regular rate and rhythm. Dr. Ediger diagnosed
atypical chest pain, rule out coronary artery disease and myocardial infarction. He listed
underlying risk factors as hypertension, controlled essential hypertension and recent
noncompliance on antihypertensive therapy. However, Dr. Ediger’s report is insufficient to
establish the claim as the physician did not provide a history of injury or specifically address
how the October 20, 2007 incident caused or aggravated the diagnosed chest pain.7 Therefore,
this report is insufficient to meet appellant’s burden of proof.
On November 15, 2007 Dr. Foster listed a date of injury of October 20, 2007 but advised
that appellant reported no specific history of injury. She noted the heart catheterization, blood
laboratory studies, chest x-ray and spirometry revealed no abnormalities. Dr. Foster diagnosed
muscle injury and noted with a checkmark “yes” that appellant’s condition was caused or
aggravated by an employment activity. The Board has held that an opinion on causal
relationship which consists only of a physician checking “yes” to a medical form report question
on whether the claimant’s condition was related to the history given is of little probative value.
Without any explanation or rationale for the conclusion reached, her report is insufficient to
establish causal relationship.8
The remainder of the medical evidence consists of diagnostic studies which do not
provide any opinion on the causal relationship between appellant’s job and his diagnosed chest
injury. For this reason, this evidence is not sufficient to meet appellant’s burden of proof.
An award of compensation may not be based on surmise, conjecture or speculation.
Neither the fact that appellant’s condition became apparent during a period of employment nor
the belief that his condition was caused, precipitated or aggravated by his employment is
sufficient to establish causal relationship.9
CONCLUSION
The Board finds that appellant failed to meet his burden of proof to establish that he
sustained a chest injury causally related to his October 20, 2007 employment incident.

7

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (medical evidence which does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of causal
relationship).
8

Lucrecia M. Nielson, 41 ECAB 583, 594 (1991).

9

See Dennis M. Mascarenas, 49 ECAB 215 (1997).

4

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2008 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: October 15, 2008
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

